Exhibit 10.19.1
AMENDMENT NO. 1 TO
ATLAS AIR, INC. PROFIT SHARING PLAN
          Amendment No. 1 as of December 31, 2008, to the Atlas Air, Inc. Profit
Sharing Plan as approved by the Compensation Committee on February 15, 2008 (the
“Plan”).
          Article 5.2 of the Plan shall be amended and restated in its entirety
to comply with Section 409A of the Internal Revenue Code, effective as of
December 31, 2008, as follows:
          5.2 Timing of Payment. To the extent there are profits to be
distributed, Annual Profit Sharing Allocations shall be paid at the discretion
of the Committee but within the 90-day period ended on April 30 following the
Plan year for which the payment is made. The difference, if any, between the
amount of the Annual Profit Sharing Allocations received by Eligible Employees
for any fiscal year and the aggregate of the individual profit sharing amounts
actually paid to Eligible Employees for such Plan year as computed in accordance
with this Article 5.2 shall revert to the Company no later than May 15th
following such Plan year.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment No. 1 to the Atlas Air, Inc. Profit Sharing
Plan as approved by the Compensation Committee on February 15, 2008 is executed
for and on behalf of the Company, effective as of December 31, 2008.

            ATLAS AIR, INC.
      By:   /s/ John W. Dietrich         Name:   John W. Dietrich       
Title:   Executive Vice President
Chief Operating Officer        ACKNOWLEDGE AND AGREED TO BY

TEAMSTERS LOCAL 1224
      By:   /s/ Joseph V. Muckle         Name:   Joseph V. Muckle        
Title:   Secretary-Treasurer     

2